MEMORANDUM OPINION

No. 04-05-00308-CV

Ron and Cathy BLANK,
Appellants

v.

Allan MEYER,
Appellee

From the 37th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-17929
Honorable Michael P. Peden, Judge Presiding

PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   July 6, 2005

DISMISSED
            The clerk’s record in this appeal was due May 26, 2005, but was not filed. On June 3, 2005,
the clerk filed a notification stating the clerk’s record would not be filed because appellants had not
paid or made arrangements to pay the clerk’s fee to prepare the record and are not entitled to appeal
without paying the fee. On June 8, 2005, we ordered appellants Ron and Cathy Blank to provide
written proof to this court on or before June 20, 2005, that either (1) the clerk’s fee has been paid or
arrangements had been made to pay the clerk’s fee; or (2) they are is entitled to appeal without
paying the clerk’s fee. We cautioned appellants that if they failed to respond within the time
provided, this appeal would be dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).
Appellants have not filed a response. 
            We therefore order this appeal dismissed for want of prosecution. We further order that
appellee, Allan Meyer, recover his costs in this appeal from Ron and Cathy Blank.
                                                                                    PER CURIAM